DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Claims 1 – 16 in the reply filed on December 21, 2021 is acknowledged.
Claims 17 – 28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II claims, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 21, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 11 and 13 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly, US 2015/0118862.
	Regarding Claim 1, Reilly teaches a method of filling a patterned recess (Fig. 2) on a surface of a substrate, the method comprising the steps of: 
providing a substrate comprising a recess (Fig. 2) in a reaction space (paragraph 74); 
providing a precursor to the reaction space, thereby filling the recesses with a gas phase precursor (paragraphs 38 – 40 and 74); and 
providing a plasma (paragraph 40) to the reaction space, thereby forming a flowable material in the recess, wherein the flowable material flows in the recess (paragraphs 38 – 41) and accumulates in the recess (paragraph 38) to thereby form deposited material in the recess with references to Figs. 1, 2 in paragraphs 38-41 and 74.  
Reilly fails to teach forming a viscous material that accumulates at a bottom of the recess and forming the deposited material at the bottom of the recess.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that since Reilly teaches a flowable dielectric material from a gaseous precursor to fill the gap, the material will be liquid and viscous and will automatically flow to the bottom and form the deposited material at the bottom of the recess as described in paragraphs 41 and 74.
fails to teach wherein the precursor is provided with a precursor flow as a portion of a total gas flow to the reaction space in a range of about 10% to about 100% or about 50% to about 90%.
Reilly teaches using a silicon precursor and an oxidant (paragraph 74), the ratios of these components in the mixture can be controlled through gas flow control and therefore, given the substantial teaching of Reilly, it would have been obvious to one with ordinary skill in the art at the time of the invention to judiciously adjust and control these parameters during the deposition of flowable dielectric material by PECVD process through routine experimentation and optimization to achieve optimum benefits (see MPEP 2144.05) and it would not yield any unexpected results. 
Regarding Claims 3 – 5, Reilly teaches wherein a partial pressure of the precursor in the reaction space is higher than about 200 Pa; a temperature of the substrate is between about 50 0C to about 150 0C and wherein a total pressure within the reaction space is greater than 500 Pa in paragraphs 96 – 100 and 106.  
Regarding Claim 6, Reilly teaches the precursor is polymerized using the plasma in paragraphs 26, 96 and 119.  
Regarding Claim 7, Reilly fails to teach wherein an average chain length of the viscous material is 2 to 20 or 5 to 10 times greater than an average chain length of a molecule of the precursor.
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that since Reilly teaches a flowable dielectric material from a gaseous precursor by polymerization, an average chain length of the viscous material is 2 to 20 or 5 to 10 times greater than an average chain length of a molecule of the precursor for keeping the deposited material flow easily into the gap bottom without becoming highly viscous to impede flow.
Regarding Claim 8, Reilly fails to teach wherein an amount of material deposited on the bottom is greater than an amount of material deposited on a sidewall of the recess.  
However, it would have been obvious to one with ordinary skill in the art at the time of the invention that since Reilly teaches a flowable dielectric material from a gaseous precursor to fill the gap from bottom up, the amount of material deposited on the bottom is greater than an amount of material deposited on a sidewall of the recess for the benefit of filling the gap without any seam or void. 
Regarding Claims 9 – 11, Reilly teaches wherein the precursor comprises silane; the precursor comprises one or more of disilane and trisilane and wherein the precursor comprises an organosilane in paragraphs 75 – 79.  
Regarding Claim13, Reilly teaches the limitations of this claim as was described earlier in rejecting Claim 2.
	Regarding Claims 14 – 16, Reilly teaches the recess has a width of about 20 to about 100 nm or about 30 to about 50 nm and a depth of about 30 to about 100 nm or about 40 to about 60 nm; wherein the recess has a width and a depth with an aspect ratio of about 2 to aboutl0 or about 2 to about 5 in paragraphs 33 and 33 wherein the viscous material is liquid in paragraph 25.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reilly, US 2015/0118862 in view of Ndiege, US 2015/0004806
	Reilly teaches various silane precursors including cyclohexasilane, but fails to teach wherein the precursor comprises cyclopentasilane.
	Ndiege teaches forming flowable dielectric gap fill material from silane precursors that include cyclohexasilane and cyclopentasilane in paragraph 57.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Reilly and use a precursor that comprises cyclopentasilane since the silane precursors will be functionally equivalent and one can be used instead of the other.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        January 28, 2022